              Case 6:20-cv-01141-MK      Document 5      Filed 08/04/20      Page 1 of 5




Kenneth J. Abere, Jr., OSB No. 942345                               Hon. Mustafa T. Kasubhai
kabere@cosgravelaw.com
Brandon L. Thornburg, OSB No. 184618
bthornburg@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, OR 97204
Telephone: 503.323.9000
Fax: 503.323.9019

         Attorneys for Defendants


                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       EUGENE DIVISION
ROBERT BOWERS,                                        Case No. 6:20-CV-01141-MK

                 Plaintiff,
         v.                                           DEFENDANTS’ ANSWER AND
                                                      AFFIRMATIVE DEFENSES TO
PABLO AGUILAR; ONE WORLD DELIVERY                     PLAINTIFF’S FIRST AMENDED
CORP.,                                                COMPLAINT

                 Defendants.                          Motor Vehicle Accident, Diversity
                                                      Jurisdiction Pursuant to 28 U.S.C. §§ 1441
                                                      and 1446

                                                      DEMAND FOR JURY TRIAL
         Defendants Pablo Aguilar and One World Delivery Corp., (collectively “Defendants”)

Answer Plaintiff Robert Bowers’ Complaint, through their counsel, and state as follows:

                              PARTIES, VENUE, AND JURISDICTION

                                              1.

         Paragraph 1 contains no allegations against defendants and require no response.

Alternatively, defendants lack knowledge or information sufficient to form a belief about its

truth.


                                                                          Cosgrave Vergeer Kester LLP
Page 1 - DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO                   900 SW Fifth Avenue, 24th Floor
         PLAINTIFF’S COMPLAINT                                            Portland, Oregon 97204
                                                                          Telephone: (503) 323-9000
                                                                          Facsimile: (503) 323-9019
          Case 6:20-cv-01141-MK          Document 5      Filed 08/04/20      Page 2 of 5




                                             2.

       Defendants admit paragraph 2.

                                             3.

       Defendants deny paragraph 3.

                                             4.

       As to paragraph 4, defendants deny that One World Delivery Corp. was registered with

the Texas Secretary of State. Defendants admit the remainder of paragraph 4.

                                             5.

       As to paragraph 5, defendants admit that plaintiff and defendant were at the place alleged

at the time their trucks made contact.

                                   STATEMENT OF FACTS

                                             6.

       As to paragraph 6, defendants lack knowledge or information sufficient to form a belief

about the allegations and therefore deny them.

                                             7.

       Defendants admit paragraph 7.

                                             8.

       As to paragraph 8, defendants admit that there was a collision between the vehicles, but

defendants lack knowledge or information sufficient to form a belief about the truth of the

remainder of paragraph 8 and therefore denies it.

                                             9.

       Defendants deny the allegations in paragraph 9.



                                                                          Cosgrave Vergeer Kester LLP
Page 2 - DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO                   900 SW Fifth Avenue, 24th Floor
         PLAINTIFF’S COMPLAINT                                            Portland, Oregon 97204
                                                                          Telephone: (503) 323-9000
                                                                          Facsimile: (503) 323-9019
         Case 6:20-cv-01141-MK         Document 5      Filed 08/04/20      Page 3 of 5




                                            10.

       As to paragraph 10, defendants admit that defendant Aguilar has prior criminal

convictions, but deny the remaining allegations in paragraph 10.

                                         LIABILITY

                                            11.

       Defendants deny the allegations in paragraphs 11-13.

                                          DAMAGES

                                            12.

       Defendants deny the allegations in paragraphs 14-17.

                                     GENERAL DENIAL

                                            13.

       Defendants deny each and every allegation in plaintiff’s complaints except as expressly

admitted above.

                             FIRST AFFIRMATIVE DEFENSE

                                     (Sudden Emergency)

                                            14.

       Defendant was faced with a sudden emergency which could not have been reasonably

predicted, and which was the cause of the accident.

                                RESERVATION OF RIGHTS

       Defendants expressly reserve the right to amend their Answer and assert additional or

withdraw any of the above affirmative defenses as investigation and discovery continue.




                                                                        Cosgrave Vergeer Kester LLP
Page 3 - DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO                 900 SW Fifth Avenue, 24th Floor
         PLAINTIFF’S COMPLAINT                                          Portland, Oregon 97204
                                                                        Telephone: (503) 323-9000
                                                                        Facsimile: (503) 323-9019
          Case 6:20-cv-01141-MK        Document 5       Filed 08/04/20      Page 4 of 5




                                       PRAYER FOR RELIEF

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants Pablo Aguilar

and One World Delivery Corp., respectfully pray for judgment in their favor, their costs and

disbursements, and other relief the court deems appropriate.

       DATED: August 4, 2020.

                                              COSGRAVE VERGEER KESTER LLP

                                                    Kenneth J. Abere, Jr.
                                              Kenneth J. Abere, Jr., OSB No. 942345
                                              Brandon L. Thornburg, OSB No. 184618
                                              kabere@cosgravelaw.com
                                              bthornburg@cosgravelaw.com
                                              Attorneys for Defendants




                                                                         Cosgrave Vergeer Kester LLP
Page 4 - DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO                  900 SW Fifth Avenue, 24th Floor
         PLAINTIFF’S COMPLAINT                                           Portland, Oregon 97204
                                                                         Telephone: (503) 323-9000
                                                                         Facsimile: (503) 323-9019
           Case 6:20-cv-01141-MK        Document 5      Filed 08/04/20      Page 5 of 5




                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 4, 2020, my office electronically filed the foregoing

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S

COMPLAINT with the Clerk of the Court using the CM/ECF system and served on the

following attorneys by the method indicated below:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

                  courtesy copy also sent by email

               electronic filing notification (if applicable, ORCP 9 H and UTCR 21.100),

               hand delivery,

               overnight delivery,

               email (party has consented to service by e-mail, ORCP 9 C(3)),

               facsimile transmission (with confirmation attached, ORCP 9 C(2)),

       IZI     via CM/ECF.

       I further certify that the copy was delivered as indicated above and addressed to the

attorneys listed below:


Harlan Law Firm
Beau D. Harlan
612 E McLoughlin Blvd
Vancouver, WA 98663
bdh@harlanlaw.net
       Attorneys for Plaintiff


       Dated: August 4, 2020.

                                                       Kenneth J. Abere, Jr.
                                                  Kenneth J. Abere, Jr.




                                                                          Cosgrave Vergeer Kester LLP
Page 1 -     CERTIFICATE OF SERVICE                                       900 SW Fifth Avenue, Suite 2400
                                                                          Portland, Oregon 97204
                                                                          Telephone: (503) 323-9000
                                                                          Facsimile: (503) 323-9019
